Citation Nr: 0413274	
Decision Date: 05/24/04    Archive Date: 06/02/04

DOCKET NO.  96-49 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim seeking service connection 
for sacroiliac instability.  

2.  Entitlement to service connection for a low back 
disability, other than right sciatic neuropathy and 
sacroiliac instability.  


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active military service from August 1976 to 
February 1977; subsequent periods of active duty for training 
(ACDUTRA) in August 1980, May 1981, June 1982, and March 1983 
are also indicated by the evidence of record.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating determination by 
the St. Louis, Missouri, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The present appeal was denied by the Board in October 2002.  
Subsequently, an appeal was initiated to the U. S. Court of 
Appeals for Veterans Claims (Court) which, in an Order dated 
November 14, 2003, vacated the Board's October 2002 decision 
and remanded the appeal to the Board for further action.  The 
Court did not retain jurisdiction over this matter.  


REMAND

In a November 2003 Joint Motion for Remand, both parties 
before the Court agreed that further action was needed in 
order to satisfy the notification requirements of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  

Accordingly, this appeal is remanded to the RO (via the 
Appeals Management Center in Washington, D.C.) for the 
following further actions:  

1.  The RO should issue a letter to the 
appellant providing him with the notice 
required under 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), to notice that the 
appellant should submit any pertinent 
evidence in her possession.  

2.  The RO should take appropriate steps 
to obtain a copy of any pertinent 
evidence identified but not provided by 
the appellant.  

3.  If the RO is unable to obtain a copy 
of any pertinent evidence identified by 
the appellant, it should so inform the 
appellant and her representative and 
request them to provide a copy of the 
outstanding evidence.  

4.  After all appropriate development has 
been completed, including additional VA 
examinations or medical opinions, if 
necessary, the RO should readjudicate the 
issues on appeal on a de novo basis 
without reference to prior adjudications 
from June 1996 up to the present.  

If any benefits sought on appeal are not granted to the 
appellant's satisfaction, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided the requisite 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action until she is otherwise informed, but she may 
furnish additional evidence and argument on the remanded 
matters while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

(CONTINUED ON NEXT PAGE)



This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge 
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




